Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1: Claim 1 recites the limitation “previously obtained prior distribution information”.
It is not clear what the “previously obtained prior distribution information” means. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, claim 1 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2, 3, and 5-6 are rejected as being dependent on the rejected Claim 1.
The examiner treated this limitation as the information available prior to the diagnosing a state of a plasma processing apparatus.

Regarding Claim 7: Claim 7 recites the limitation “self-apparatus”. 
It is not clear what the “self-apparatus” is. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, claim 7 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The examiner treated this limitation as the apparatus by itself.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below. 
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process claims 1-18) and a product (apparatus claim 19).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being highlighted in bold. The remaining limitations are “additional elements.”
A diagnosis apparatus for diagnosing a state of a plasma processing apparatus, wherein 
prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus, 
a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information and second sensor values obtained by the second sensors in a second plasma processing apparatus different from the first plasma processing apparatus, and 
a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
For example, the limitation of “prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus” is treated by the Examiner as being a mere data gathering, while the limitation of “a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information” is treated by the Examiner as belonging to mathematical concept grouping, and the limitation of “a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution” is treated by the Examiner as belonging to mental process grouping. 
With regards to the mental steps, according to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
Similar limitations comprise the abstract ideas of Claims 2-3, 7, and 8.
Claim 4 is copied below, with the limitations belonging to an abstract idea being highlighted in bold. The remaining limitations are “additional elements.”
A diagnosis apparatus for diagnosing a state of a plasma processing apparatus, wherein 
prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus,
a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information and 
second sensor values obtained by the second sensors in a second plasma processing apparatus, and 
a first likelihood that is a likelihood of the estimated probability distribution and a second likelihood that is a likelihood of a normal distribution are compared, 
when the first likelihood is higher than the second likelihood, a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution, and 
when the second likelihood is higher than the first likelihood, the state of the second plasma processing apparatus is diagnosed by using the normal distribution.  
Regarding the preamble of Claim 4: “A diagnosis apparatus for diagnosing a state of a plasma processing apparatus”: is a generically recited preamble and it is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.
For example, the limitations of “prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus” and “second sensor values obtained by the second sensors in a second plasma processing apparatus” are treated by the Examiner as being a mere data gathering, the limitation of “a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information” is treated as belonging to mathematical concept grouping, while the limitations of “a first likelihood that is a likelihood of the estimated probability distribution and a second likelihood that is a likelihood of a normal distribution are compared”, “when the first likelihood is higher than the second likelihood, a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution”, and “when the second likelihood is higher than the first likelihood, the state of the second plasma processing apparatus is diagnosed by using the normal distribution” are treated by the Examiner as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 5 and 6.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional elements or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional elements in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application.
The above claims comprise the following additional elements:
In Claim 1:
A diagnosis apparatus;
a plasma processing apparatus;
sensors.
In Claim 7:
a processing chamber;
a self-apparatus;
apparatus diagnosis device.
In Claim 8:
A plasma processing apparatus;
sensors.
The additional elements in Claim 1 of “A diagnosis apparatus”, in Claims 1 and 8 of “a plasma processing apparatus”, in Claims 1 and 8 of “sensors”, and in Claim 7 of “a processing chamber”, “a self-apparatus”, and “apparatus diagnosis device” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. These limitations are recited in generality and are not a particular machine or a meaningful limitation. It represents extra-solution activity to the judicial exception. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete. Here, the claim does not recite carrying out any comparable particular technological process).
Instead the additional elements in the claims appear to be merely insignificant extra-solution activity – merely presenting the data as a function of the probability calculated, which is the output for the mental/mathematical process in the abstract idea, and using the autonomously driven vehicle and its driving maneuver as a test environment.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claims into a particular practical application. Instead, based on the above considerations, the claims would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for these particular claims are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements in the above claims such as:
A diagnosis apparatus;
a plasma processing apparatus;
sensors;
a processing chamber;
a self-apparatus;
apparatus diagnosis device 
are well-understood and/or conventional in the relevant art as evidenced from a prior art of record. For example, US20150064923 to Matsumoto et al. discloses the plasma processing devise and method, including the processing chamber and sensors; US20100161278 to Miyano et al. discloses the method and system for diagnosing abnormal plasma discharge, including the diagnosis apparatus.
Therefore, claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more and are not patent eligible.
Dependent claims 2-3 and 5-6 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional limitations corresponding to both mental and mathematical relationship grouping. These limitations do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 
The dependent claims are, therefore, also ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR101117928B1 to Han et al. (hereinafter Han) in view of JP2014022695 to Sonoda et al. (hereinafter Sonoda).

Regarding Claim 1: Han discloses:
“A diagnosis apparatus for diagnosing a state of a plasma processing apparatus” (para 0006 – “It is an object of the present invention to provide a plasma process diagnostic system capable of accurately detecting the presence or absence of an abnormality (i.e. state, added by examiner) in a plasma process”);
“prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus” (para 0023 – “The sensing unit 110 detects light generated in the reaction process, and may be, for example, an Optical Emission Spectrometer (OES) sensor”; para 0038 – “the endpoint detection unit 112 converts the generated process product values into a state function probability to generate a state function probability distribution”);
“a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information and second sensor values obtained by the second sensors in a second plasma processing apparatus different from the first plasma processing apparatus” (para 0026 – “the endpoint detection unit 112 performs a principal component analysis (PCA) and a hidden Markov model, particularly a semi-hidden Markov model, and a segment. The endpoint may be detected using a model mixed with a segmental hidden Markov model”).
“a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution” (para 0039 – “the endpoint detection unit 112 detects a state transition point through the state function probability distribution, and determines the detected state transition point as an endpoint (S314)”).
	Han is silent on “second plasma processing apparatus” and “second sensor”.
	However, Sonoda discloses:
“second plasma processing apparatus” (para 0020 – “It is assumed that there are a plurality of plasma processing devices (for example, two), one of which is the reference device A and the other is the device B to be calibrated.”; para 0026 – “the fingerprints of each device parameter of the reference device A and the device B are compared. For comparison, the cross-correlation function of the two fingerprints of the reference device A and the device B of each device parameter is used. Using the cross-correlation function, the distance between the curves of the two fingerprints is calculated in correspondence with the difference in the device parameters when the number of cross-correlation is maximum”);
“second sensor” (para 0013 – “The control device sequentially changes one device parameter of the plasma generation condition as a reference, and sequentially changes a plurality of device parameters of the other plasma generation conditions, thereby grasping the data of the device sensor capable of grasping the plasma state. A plasma processing apparatus comprising: a first grasping means for grasping, and a second grasping means for grasping how much the data of the apparatus sensor is shifted by comparing with another plasma processing apparatus having the same structure.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnosis apparatus, disclosed by Han, as taught by Sonoda, in order to diagnose the state of the plasma processing apparatus correctly to avoid any failure resulting from a bad state of such apparatus.


	Regarding Claim 2: Han/Sonoda combination discloses the diagnosis apparatus of Claim 1 (see the rejection for Claim 1).
	Regarding the limitation “wherein there are a plurality of the first plasma processing apparatuses, and the probability distribution function previously obtained in each of the first sensors is a most frequent probability distribution function obtained for the first plasma processing apparatus among probability distribution functions obtained for the first plasma processing apparatuses”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the most frequent probability distribution function in order to obtain the most reliable diagnosis result.

	Regarding Claim 3:  Han/Sonoda combination discloses the diagnosis apparatus of Claim 2 (see the rejection for Claim 2).
	Han further discloses:
“wherein the probability distribution function previously obtained in each of the first sensors is selected from probability distribution function candidates based on a likelihood” (para 0006 – “an endpoint detection method according to an aspect of the present invention includes the steps of … detecting an endpoint using a maximum likelihood state sequence tracking method in the state function probability distribution”; para 0099 – “According to an embodiment of the present invention, the maximum likelihood state sequence tracking method may be performed by using a Viterbi algorithm”).

Regarding Claim 4:  Han discloses:
“A diagnosis apparatus for diagnosing a state of a plasma processing apparatus” (para 0006 – “It is an object of the present invention to provide a plasma process diagnostic system capable of accurately detecting the presence or absence of an abnormality (i.e. state, added by examiner) in a plasma process”);
“prior distribution information including a probability distribution function is previously obtained for each of first sensors by using first sensor values obtained by the first sensors in a first plasma processing apparatus” (para 0023 – “The sensing unit 110 detects light generated in the reaction process, and may be, for example, an Optical Emission Spectrometer (OES) sensor”; para 0038 – “the endpoint detection unit 112 converts the generated process product values into a state function probability to generate a state function probability distribution”);
“a probability distribution in each of second sensors corresponding to each of the first sensors is estimated based on the previously obtained prior distribution information and second sensor values obtained by the second sensors in a second plasma processing apparatus” (para 0026 – “the endpoint detection unit 112 performs a principal component analysis (PCA) and a hidden Markov model, particularly a semi-hidden Markov model, and a segment. The endpoint may be detected using a model mixed with a segmental hidden Markov model”), and
“a first likelihood that is a likelihood of the estimated probability distribution and a second likelihood that is a likelihood of a normal distribution are compared, when the first likelihood is higher than the second likelihood, a state of the second plasma processing apparatus is diagnosed by using the estimated probability distribution, and when the second likelihood is higher than the first likelihood, the state of the second plasma processing apparatus is diagnosed by using the normal distribution” (para 0083 – “μc is a predicted end point known in advance”; para 0086 – “When μc is set as above (interpreted as the likelihood of the estimated probability distribution, added by examiner), the endpoint is expected to occur at approximately μc±20%, and as a result, the state continuation distribution of the first state can be expressed as a normal distribution”;  para 0091 – “the first state corresponding to the process before the etching process is terminated may continue as a normal distribution based on the endpoint”; para 0099 – “the maximum likelihood state sequence tracking method (interpreted as  the comparison is made between the likelihood for the normal distribution and the estimated likelihood, and the one that is larger, i.e. maximum, is applied, added by examiner) may be performed by using a Viterbi algorithm”).
	Han is silent on “second plasma processing apparatus” and “second sensor”.
	However, Sonoda discloses:
“second plasma processing apparatus” (para 0020 – “It is assumed that there are a plurality of plasma processing devices (for example, two), one of which is the reference device A and the other is the device B to be calibrated.”; para 0026 – “the fingerprints of each device parameter of the reference device A and the device B are compared. For comparison, the cross-correlation function of the two fingerprints of the reference device A and the device B of each device parameter is used. Using the cross-correlation function, the distance between the curves of the two fingerprints is calculated in correspondence with the difference in the device parameters when the number of cross-correlation is maximum”);
“second sensor” (para 0013 – “The control device sequentially changes one device parameter of the plasma generation condition as a reference, and sequentially changes a plurality of device parameters of the other plasma generation conditions, thereby grasping the data of the device sensor capable of grasping the plasma state. A plasma processing apparatus comprising: a first grasping means for grasping, and a second grasping means for grasping how much the data of the apparatus sensor is shifted by comparing with another plasma processing apparatus having the same structure.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnosis apparatus, disclosed by Han, as taught by Sonoda, in order to diagnose the state of the plasma processing apparatus correctly to avoid any failure resulting from a bad state of such apparatus.

	Regarding Claim 5: Han/Sonoda combination discloses the diagnosis apparatus according to Claim 1.
	Han further discloses:
“wherein the probability distribution is estimated by using a Markov chain Monte Carlo method” (para 0026 – “According to an embodiment of the present invention, the endpoint detection unit 112 performs a principal component analysis (PCA) and a hidden Markov model, particularly a semi-hidden Markov model, and a segment. The endpoint may be detected using a model mixed with a segmental hidden Markov model (interpreted as the analogue to the Markov chain Monte Carlo method, added by examiner)”).

Regarding Claim 6: Han/Sonoda combination discloses the diagnosis apparatus according to Claim 1.
Han is silent on:
“wherein a difference in the probability distribution between the plasma processing apparatuses is output as a diagnosis value of the state of the second plasma processing apparatus, and a transition width over time of the probability distribution is also output”.
	However, Sonoda discloses: 
“wherein a difference in the probability distribution between the plasma processing apparatuses is output as a diagnosis value of the state of the second plasma processing apparatus, and a transition width over time of the probability distribution is also output” (para 0021 – “First, among the device parameters of the reference device A and the device B to be calibrated, the device parameters that can be calibrated by the measuring device are calibrated in each device (step S11).
Using this calibrated device parameter (interpreted as the output as a diagnosis value, added by examiner), data for grasping the plasma state is acquired in the following steps. Calibrabable device parameters include high frequency and microwave power to generate plasma, and high frequency power supply output to apply a bias to the sample substrate to be processed. These parameters can be calibrated by measuring the output using a measuring instrument called a power meter and a pseudo-resistance load”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diagnosis apparatus, disclosed by Han, as taught by Sonoda, in order to calibrate the plasma processing apparatus with higher accuracy.
	With regards to Claims 7 and 8, Han/Sonoda combination discloses the claimed limitations as disclosed with regards to Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20030178140A1 to Hanazaki et al. (hereinafter Hanazaki) discloses the plasma processing apparatus capable of evaluating process performance.
US20060153451A1 to Hong et al. (hereinafter Hong) discloses estimating and calculating a probability distribution function in a set of images.
US5347460 to Gifford et al. (hereinafter Gifford) discloses method and system for monitoring and controlling of semiconductor fabrication processing using optical emissions spectrometer (OES) data readings from a fabrication plasma chamber, that are statistically analyzed based on Markov model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/LYUDMILA ZAYKOVA-FELDMAN/                                                                                             Examiner, Art Unit 2865  

                                                                                  
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863